     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.172 Page 1 of 27

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEITH SEKERKE,                                       Case No.: 19cv1360-LAB (MSB)
12                                        Plaintiff,
13    v.                                                   REPORT AND RECOMMENDATION
                                                           REGARDING DEFENDANTS’ MOTION TO
14
      CITY OF NATIONAL CITY, et al.,                       DISMISS [ECF NO. 23]
15
16
                                      Defendants.
17
18
19          Keith Sekerke (“Plaintiff”), has filed a civil rights action pursuant to 42 U.S.C. §
20    1983 against the City of National City (“National City”), and eleven National City Police
21    Department (“NCPD”) officers: Kevin Hirsh, Matt Smith, Anthony Sabala, Omar Ramirez,
22    Steven Anderson, Vincent Fernando, Emma Cabata, Shane McClure, Matthew Cardoza,
23    John Doughert, and Matthew Cardoza (collectively, “Defendants,” while the individually
24    named officers will be referred to as “Individual Defendants”). (See ECF No. 1 at 1-2.)
25    Currently pending before the Court is Defendants’ Motion to Dismiss Plaintiff’s Second
26    Amended Complaint, filed on March 4, 2020. (ECF No. 23.) This Court has considered
27    the Second Amended Complaint (“SAC”), (ECF No. 6), Defendants’ Motion to Dismiss,
28    (ECF No. 23), Plaintiff’s Memorandum in Response in Opposition thereto (“Opposition”),
                                                       1
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.173 Page 2 of 27

1     (ECF No. 24), and Defendants’ Reply, (ECF No. 25). This Report and Recommendation is
2     submitted to United States Chief District Judge Larry A. Burns pursuant to 28 U.S.C.A. §
3     636(b) and Civil Local Rules 72.3 of the United States District Court for the Southern
4     District of California. For the reasons set forth below, this Court RECOMMENDS that
5     Defendants’ Motion to Dismiss for Failure to State a Claim be GRANTED.
6                                          I.      PROCEDURAL HISTORY
7               On July 19, 2019, Plaintiff, Keith Sekerke, a state prisoner proceeding in forma
8     pauperis and represented by counsel, filed a complaint alleging causes of action under
9     the Civil Rights Act pursuant to 42 U.S.C.A. § 1983 and state law against the City of
10    National City, NCPD, and Individual Defendants related to Individual Defendants’
11    impound of Plaintiff’s vehicle and failure to secure Plaintiff’s home subsequent to
12    Plaintiff’s arrest. (ECF No. 1.) Plaintiff filed his First Amended Complaint on September
13    10, 2019. (ECF No. 4.)
14              On November 4, 2019, Chief Judge Burns granted Plaintiff’s request to proceed in
15    forma pauperis and screened his Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and
16    1915A(b). (ECF No. 5.) Chief Judge Burns dismissed all causes of action against NCPD,
17    which was an improper defendant, (id. at 5), dismissed Plaintiff’s § 1983 claim based on
18    the Fourteenth Amendment because available state law remedies precluded federal
19    relief, (id. at 7), found Younger1 abstention appropriate as to Plaintiff’s § 1983 claim
20    based on the Fourth Amendment, (id. at 9), and declined to exercise supplemental
21    jurisdiction over Plaintiff’s state law claims, (id. at 9). Finally, Chief Judge Burns
22    permitted Plaintiff 45 days to file his SAC. (Id. at 10-11.)
23              Plaintiff filed his SAC on December 18, 2019, (ECF No. 6), and the Court ordered
24    the U.S. Marshall to effect service thereof on January 10, 2020, (ECF No. 7). Plaintiff’s
25    SAC alleges causes of action against Individual Defendants for Fourth Amendment
26    violations under § 1983 (Cause One) and negligence and conversion pursuant to state
27
28    1   Younger v. Harris, 401 U.S. 37 (1971).
                                                         2
                                                                                      19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.174 Page 3 of 27

1     law (Causes Two and Three), and against National City for unlawful custom and practice
2     under § 1983 (Monell2 Claim, Cause Four) and public entity liability pursuant to state law
3     (Cause Five). (ECF No. 6 at 5-12.) Defendants filed their Motion to Dismiss on March 4,
4     2020. (ECF No. 23). Plaintiff filed his Opposition on April 17, 2020. (ECF No. 24.)
5     Defendants filed their Reply on April 23, 2020. (ECF No. 25.)
6                                II.    FACTUAL ALLEGATIONS IN COMPLAINT
7            On October 11, 2019, “[Individual]3 Defendants broke down Plaintiff’s fence
8     around his house.” (ECF No. 6 at 3). Plaintiff permitted Individual Defendants to enter
9     his house, where they arrested him. (Id.) Individual Defendants “took possession of
10    Plaintiff’s keys” and “called Plaintiff’s girlfriend to pick up his dog.” (Id.) Plaintiff asked
11    Individual Defendants to “lock his door to secure his residence.” (Id.) However,
12    Individual Defendants “failed to secure Plaintiff’s house and left Plaintiff’s keys on his
13    car.” (Id.) Individual Defendants also “possessed Plaintiff’s car” and “impounded it for a
14    crime he was never charged with.” (Id. at 4.)
15           The following day, when Plaintiff’s girlfriend returned to the home, she
16    discovered that “Plaintiff’s home was looted and squatted in” and his “personal
17    property was stolen and destroyed.” (Id.) Plaintiff alleges on information and belief
18    that his car “has since been dispensed with in a way that renders him unable to retrieve
19    it.” (Id.)
20                                           III. LEGAL STANDARD
21           Under Federal Rule of Civil Procedure4 12(b)(6), a motion to dismiss for failure to
22    state a claim tests the legal sufficiency of the claims within the complaint. Fed. R. Civ. P.
23    12(b)(6); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The pleading standards in
24
25    2 Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
      3 The Court notes that in the SAC, Plaintiff used the term “Defendants” to refer only to the individual
26
      NCPD officers named in the complaint, while the Court uses Individual Defendants to describe the
27    same group herein. (See ECF No. 6 at 1-2.)
      4 All further references to "Rules” refer to the Federal Rules of Civil Procedure, unless otherwise
28    specified.
                                                          3
                                                                                              19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.175 Page 4 of 27

1     Rule 8(a)(2) “require[] only ‘a short and plain statement of the claim showing that the
2     pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . .
3     claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
4     555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Rule 8 imposes upon the
5     plaintiff, “the obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief,’” which
6     requires factual allegations that consist of “more than labels and conclusions, and a
7     formulaic recitation[s] of the elements of a cause of action.” Id. at 555. To survive a
8     motion to dismiss, the pleading in a complaint requires enough facts to state a claim to
9     relief that is plausible on its face and not merely speculative. Ashcroft v. Iqbal, 556 U.S.
10    662, 678 (2009); Twombly, 550 U.S. at 555, 570.
11           “A claim has facial plausibility when the plaintiff pleads factual content that
12    allows the court to draw the reasonable inference that the defendant is liable for the
13    misconduct alleged.” Iqbal, 556 U.S. at 678. A complaint that only pleads facts
14    consistent with a defendant’s liability “stops short of the line between possibility and
15    plausibility of ‘entitlement to relief.’” Twombly, 550 U.S. at 557. A complaint should be
16    dismissed “if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”
17    Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
18          On the other hand, under Rule 8(a)(2), courts are hesitant to “countenance
19    dismissal of a complaint for imperfect statement of the legal theory supporting the
20    claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014). When the
21    complaint contains well-pleaded factual allegations, “a court should assume their
22    veracity and then determine whether they plausibly give rise to an entitlement to
23    relief.” Id. at 679. In ruling on a motion to dismiss, the Court does not look at whether
24    the plaintiff will “ultimately prevail but whether the claimant is entitled to offer
25    evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); see also
26    Twombly, 550 U.S. at 563.
27          Under Rule 7(a), a plaintiff’s opposition to a motion to dismiss does not constitute
28    pleadings, and thus “new” allegations raised in a plaintiff's opposition to a motion to
                                                     4
                                                                                      19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.176 Page 5 of 27

1     dismiss are not considered when resolving a motion to dismiss. Khoja v. Orexigen
2     Therapeutics, Inc., 899 F.3d 988, 1014 (9th Cir. 2018).
3           Generally, courts dismissing a case should freely grant leave to amend. See Fed.
4     R. Civ. P. 15(a)(2); Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401
5     (9th Cir. 1986). However, leave to amend may be denied when “the court determines
6     that the allegation of other facts consistent with the challenged pleading could not
7     possibly cure the deficiency.” Schreiber Distrib., 806 F.2d at 1401 (citing Bonanno v.
8     Thomas, 309 F.2d 320, 322 (9th Cir. 1962)).
9                                           IV. DISCUSSION
10    A.    Younger Abstention
11          Defendants argue this Court should abstain pursuant to Younger v. Harris, 401
12    U.S. 37 (1971), from reaching Plaintiff’s § 1983 claim because it is based on events that
13    occurred during his criminal arrest and the Court previously found on November 4, 2019
14    that Plaintiff was awaiting trial on charges for which the arrest in this case occurred.
15    (ECF No. 23-1 at 12.) In general, federal courts are unable to enjoin, interfere with, or
16    encroach upon pending state law criminal proceedings that raise or implicate
17    constitutional issues. Younger, 401 U.S. at 49. The Court in Younger considered
18    whether a defendant from a state court prosecution could sue in federal court to enjoin
19    the state prosecution based on a purportedly unconstitutional statute. Reiterating the
20    long-standing, statutorily-supported national policy of permitting state courts to try
21    criminal cases free from interference by federal courts, the Court held that “the possible
22    unconstitutionality of a statute ‘on its face’ does not in itself justify an injunction against
23    good faith attempts to enforce it,” particularly where the plaintiff could raise the
24    constitutional claims in the state proceeding. Id. at 43-54. “Younger abstention involves
25    only such interference as . . . would have the same practical effect on the state
26    proceeding as a formal injunction.” Gilbertson v. Albright, 381 F.3d 965, 977-78 (9th Cir.
27    2004). Therefore, if a state criminal proceeding is ongoing, “and if the federal litigant is
28    not barred from litigating federal constitutional issues in that proceeding, then a federal
                                                     5
                                                                                     19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.177 Page 6 of 27

1     court action that would enjoin the proceeding, or have the practical effect of doing so,
2     would interfere in a way that Younger disapproves.” Id. at 978 (noting that the three-
3     part test from Middlesex County Ethics Committee v. Garden State Bar Ass'n, 457 U.S.
4     423 (1982) is intended to determine whether Younger applies to specific noncriminal
5     proceedings, and therefore does not apply to criminal state proceedings); see also
6     Samuels v. Mackell, 401 U.S. 66, 69 (1971) (“[A] federal court should not enjoin a state
7     criminal prosecution begun prior to the institution of the federal suit except in very
8     unusual situations, where necessary to prevent immediate irreparable injury.”).
9           Younger requires abstention in § 1983 claims when a party can adequately litigate
10    the constitutional issue in the state criminal proceedings, and where the federal action
11    “would have a substantially disruptive effect upon the ongoing state criminal
12    proceeding.” Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986). Applying this standard,
13    the Ninth Circuit in Mann found that abstention from a § 1983 action for a Sixth
14    Amendment right-to-counsel violation in ongoing state criminal case was appropriate
15    where federal plaintiff could adequately address any deprivation of his right to counsel
16    in the criminal case, because the “potential for federal-state friction [was] obvious.” Id.
17    In contrast, in Lebbos v. Judges of Superior Court, Santa Clara Cty., 883 F.2d 810, 817
18    (9th Cir. 1989), the court determined abstention from a § 1983 action was not
19    appropriate where the constitutional defense in the state court action (possible defense
20    of racial discrimination to an unlawful detainer case) was “wholly unrelated” to § 1983
21    claims that certain debt collection statutes violate the due process and equal protection
22    clauses of the Fourteenth Amendment. Id. at 812-17. Based on the lack of relationship
23    between the state court defense and the basis for the § 1983 claim, the court did “not
24    believe that consideration of the [§] 1983 damage claims against the private appellees
25    [would] in any way interfere with the state court proceedings.” Id. at 817.
26          Following the reasoning of Mann and Lebbos, abstention is not appropriate in the
27    case at hand. The allegations in Plaintiff’s SAC concern whether Individual Defendants
28    violated Plaintiff’s Fourth Amendment rights by allegedly causing the loss and
                                                   6
                                                                                  19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.178 Page 7 of 27

1     destruction of Plaintiff’s car and personal property. (See ECF No. 6 at 4 (“because of
2     [Individual] Defendants’ failure to secure Plaintiff’s residence, Plaintiff’s home was
3     looted and squatted in” and “[Individual] Defendants also possessed Plaintiff’s car . . .
4     and impounded it for a crime he was never charged with. . . . Plaintiff . . . alleges[] that
5     his car has since been dispensed with in a way that renders him unable to retrieve it”).)
6     It follows that any property that was lost or destroyed would not be used to prosecute
7     Plaintiff in any ongoing criminal case, and so Plaintiff would not likely bring a Fourth
8     Amendment challenge regarding the alleged behavior as a defense therein. Defendant,
9     in moving this Court to abstain pursuant to Younger has not submitted any evidence or
10    argument to show that the constitutionality of the alleged behavior has been or is likely
11    to become an issue in the ongoing state criminal case, or that the litigation of Plaintiff’s
12    § 1983 claim will enjoin or cause friction with the state court.5
13           On the record before the Court, it is not evident how the instant § 1983 action is
14    likely to enjoin the state criminal case. See Herrera v. City of Palmdale, 918 F.3d 1037,
15    1049 (9th Cir. 2019) (holding that the district court erred in abstaining from Fourth
16    Amendment-based § 1983 claims where “[a]lthough the allegations of Fourth
17    Amendment violations [arose] from investigations conducted in the course of the state
18    enforcement action, [the court did not] see how determinations on such claims by the
19    federal court would intrude in the ongoing state nuisance proceeding in [an]
20    impermissible way”). This Court therefore RECOMMENDS DENYING Defendants’
21    motion to abstain based on Younger, and will accordingly address Defendants’
22    remaining arguments.
23    ///
24    ///
25
26
      5Defendants primarily rely on the District Court’s screening order, finding abstention appropriate, and
27    argue that the SAC does not overcome that finding. (ECF No. 23-1 at 12-13.) In doing so, Defendants
      disregard the District Court’s January 9, 2020 order directing the U.S. Marshall to effect service of the
28    SAC. (See ECF No. 7.)
                                                          7
                                                                                              19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.179 Page 8 of 27

1     B.     Group Pleading
2            Defendants argue the SAC’s first through third causes, which Plaintiff brings
3     against Individual Defendants should be dismissed pursuant to Rule 8(a)(2) because
4     Plaintiff has engaged in “group pleading” and therefore has failed to state the “role each
5     [I]ndividual [D]efendant actually had in causing [Plaintiff] harm.” (ECF No. 23-1 at 11.)
6     Individual Defendants note Plaintiff alleges his injuries were inflicted by all eleven6
7     Individual Defendants, collectively, but does not identify the unlawful actions of any
8     particular officer. (Id.) In response, Plaintiff contends, under the holding from
9     Wakefield v. Thompson, 177 F.3d 1160 (9th Cir. 1999), he should be “given an
10    opportunity through discovery to identify” the actions of each officer in relation to
11    Plaintiff’s purported injuries. (ECF No. 24 at 8.)
12           In evaluating a complaint under Rule 12(b)(6), a court must determine whether
13    the pleadings contain enough factual content to “draw the reasonable inference that
14    the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678-79. Personal
15    liability under § 1983 demands that a plaintiff plead “that each [g]overnment-official
16    defendant, through the official’s own individual actions, has violated the Constitution.”
17    Iqbal, 556 U.S. at 676; see also Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988)
18    (pleading standards governing § 1983 claims necessarily compel the plaintiff to “set
19    forth specific facts as to each individual defendants’” contributory role in the resulting
20    constitutional injury). Causation can be established if the pleadings illustrate that the
21    state actor did “an affirmative act, participate[d] in another’s affirmative acts, or
22    omit[ted] to perform an act which he [was] legally required to do that cause[d] the
23    deprivation of which [the] complaint is made” or set “in motion a series of acts by
24    others which the actor knows or reasonably should know would cause others to inflict
25    the constitutional injury.” Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978).
26
27
      6Though Defendants’ Opposition claims Plaintiff sues ten different individuals, (ECF No. 23-1 at 11),
28    the SAC names eleven individuals in their personal capacities. (See ECF No. 6 at 1-2; docket.)
                                                         8
                                                                                             19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.180 Page 9 of 27

1           The notice pleading standards of Rule 8 control § 1983 claims. See Erickson v.
2     Pardus, 551 U.S. 89, 93-94 (2007). A complaint must give the opposing party fair notice
3     of the claims against them as well as detail the grounds upon which each claim rests. Id.
4     (citing Twombly, 550 U.S. at 555). The notice requirement is imperative as it “enable[s]
5     the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th
6     Cir. 2011); see also Ortez v. Washington County, State of Or., 88 F.3d 804, 810 (9th Cir.
7     1996) (to survive a motion to dismiss, a plaintiff must “allege overt acts with some
8     degree of particularity such that his claim is set forth clearly enough to give defendants
9     fair notice” of the allegations against them). Pleadings that lack an affirmative link
10    between the injury and the conduct of the defendant will not state a cause of action
11    under § 1983. See Rizzo v. Goode, 423 U.S. 362, 370-72 (1976).
12          Plaintiff’s SAC does not satisfy Rule 8 because it fails to identify which of the
13    eleven Individual Defendants performed each act in the complaint and thereby does not
14    allege affirmative action by any of the defendants. In the first place, Plaintiff describes
15    the Individual Defendants as “the agents or employees or co-conspirator of National
16    City, the National City Police Department[], and each of the remaining defendants.”
17    (ECF No. 6 at 2.) However, Plaintiff never identifies facts to support any of these
18    relationships. See, e.g., Crowe v. Cty. of San Diego, 608 F.3d 406, 440 (9th Cir. 2010) (to
19    show conspiracy, a plaintiff “must show ‘an agreement or meeting of the minds to
20    violate constitutional rights,’ and ‘[t]o be liable, each participant in the conspiracy need
21    not know the exact details of the plan, but each participant must at least share the
22    common objective of the conspiracy’”). After initially listing each of the Individual
23    Defendants by name, Plaintiff never again distinguishes between them. (See id.)
24    Instead, Plaintiff groups all Individual Defendants together and alleges all of them did
25    each alleged action. Plaintiff alleges, for example, “[Individual] Defendants arrested
26    Plaintiff,” “[Individual] Defendants took possession of Plaintiff’s keys,” and “[Individual]
27    Defendants called Plaintiff’s girlfriend to pick up his dog.” (Id. at 3.)
28
                                                     9
                                                                                   19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.181 Page 10 of 27

1     Each Individual Defendant clearly did not perform each of the alleged acts in the SAC.
2     Rather, reason dictates that specific, unidentified officers performed each of the
3     described acts. This logical conclusion is further supported by Plaintiff’s Opposition, in
4     which he explains that he needs discovery to ascertain the actions of the individual
5     officers, and that “the most Plaintiff could do is name the officers who were part of the
6     arrest.” (See ECF No. 24 at 8.) But “a police officer is not liable simply because he was
7     present at a search.” Young v. City of Visalia, 687 F. Supp.2d 1141, 1153 (E.D. Cal. 2009)
8     (citing Motley v. Parks, 432 F.3d 1072, 1082 (9th Cir. 2005)). When all defendants are
9     lumped together in factual allegations, such pleading does not provide the defendants
10    with notice of the basis for allegations. Eunice v. U.S., No. 12cv1635-GPC(BGS), 2013 WL
11    756168, at *3 (S.D. Cal. Feb. 26, 2013) (collecting cases). Furthermore, an officer may
12    not be held personally liable based only upon “membership in a group without a
13    showing of individual participation in unlawful conduct.” Jones v. Williams, 297F.3d
14    930, 935 (9th Cir. 2002) (citing Chuman v. Wright, 76 F.3d 292, 294 (9th Cir. 1996)). By
15    failing to identify the factual basis for each Individual Defendants’ personal participation
16    in the alleged violation of Plaintiff’s Fourth Amendment rights, Plaintiff has failed to
17    state a claim against any Individual Defendant. See, e.g., Gen-Probe, Inc. v. Amoco
18    Corp., 926 F. Supp. 948, 960-61 (S.D. Cal. 1996) (finding dismissal proper where
19    complaint accused “all defendants of all types of infringement,” but it was “unclear
20    which of the five is accused of which type of infringement” because complaint “lumps
21    together . . . multiple defendants in one broad allegation”); Gauvin v. Trombatore, 682
22    F. Supp. 1067, 1070-71 (N.D. Cal. 1988) (plaintiff’s complaint “lumped” all defendants
23    “together in a single, broad allegation” without “stating with any specificity how each
24    private defendant allegedly deprived [plaintiff] of a right secured by the Constitution”
25    when plaintiff “allege[d] the conduct of each of the defendants deprived [him] of the
26    opportunity ‘to secure meaningful and gainful employment’”); Better Homes Realty, Inc.
27    v. Watmore, Case No. 3:16-cv-01607-BEN-MDD, 2017 WL 1400065, at *4 (S.D. Cal. Apr.
28    18, 2017) (complaint comprised of “cursory references to the individual defendants and
                                                   10
                                                                                   19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.182 Page 11 of 27

1     defendants generally fail[ed] to give the individual defendants notice”); In re iPhone
2     Application Litig., No. 11-MD-02250-LHK, 2011 WL 4403963, at *8 (N.D. Cal. Sept. 20,
3     2011) (finding to survive a motion to dismiss, complaint must “identify what action each
4     Defendant took that caused Plaintiffs’ harm, without resort to generalized allegations
5     against Defendants as a whole” so that defendants can respond to allegations); cf.
6     Adobe Systems Incorporated v. Blue Source Group, Inc., No. 14-cv-02147-LHK, 2015 WL
7     5118509, at *964 (N.D. Cal. Aug 31, 2015) (finding that complaint that included group
8     pleading was not deficient where a few specific allegations identified the individual
9     defendant’s wrongdoing).
10          Plaintiff’s reliance on Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999),
11    does nothing to address the deficiencies noted above. (See ECF No. 24 at 8.) The Ninth
12    Circuit in Wakefield evaluated the propriety of a district court’s dismissal of the
13    plaintiff’s § 1983 claim against an unidentified correctional officer, sued as “John Doe,”
14    based on the observation that “Doe defendants are not favored in the Ninth Circuit.” Id.
15    at 1162-64. The Court reiterated its earlier holding that “where the identity of the
16    alleged defendant is not known prior to the filing of a complaint, the plaintiff should be
17    given an opportunity through discovery to identify the unknown defendants, unless it is
18    clear that discovery would not uncover the identities, or that the complaint would be
19    dismissed on other grounds.” Id. at 1163 (quoting Gillespie v. Civiletti, 629 F.2d 637, 642
20    (9th Cir. 1980), quotation cleaned up). Having determined that the plaintiff’s use of a
21    Doe defendant was an insufficient reason to dismiss the case, the court then considered
22    whether the complaint would be dismissed on other grounds, even if the correctional
23    officer were identified. Id.
24          The issue discussed in Wakefield simply has no bearing on the sufficiency of
25    Plaintiff’s factual allegations in this case to sue Individual Defendants. Plaintiff has not
26    sued unidentified Doe defendants so that he might discover the deeds of each before
27    naming allegedly culpable defendants in a future amended complaint; without
28    identifying the actions of any one of them, he has sued eleven individuals who must
                                                    11
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.183 Page 12 of 27

1     now file responsive pleadings without adequate notice of what Plaintiff alleges each to
2     have done. See Fed. R. Civ. P. 12. In so doing, he has failed to identify the factual
3     allegations against any of the Individual Defendants, and his causes of action against
4     them should be dismissed.
5           For the reasons stated above, this Court RECOMMENDS Defendants’ motion to
6     dismiss for failure to state a claim be GRANTED as to Plaintiff’s first, second and third
7     causes of action.
8     C.    § 1983 Claim Against Individual Defendants for Fourth Amendment Violations
9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
10    elements: (1) that a right secured by the constitution or laws of the United States was
11    violated; and (2) that the alleged violation was committed by a person acting under the
12    color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
13          Plaintiff alleged in his Complaint that Individual Defendants unreasonably seized
14    both his home and his car in violation of the Fourth Amendment. (ECF No. 6 at 5-6.)
15    Defendants here do not challenge whether they were state actors, but instead argue
16    they are protected by qualified immunity, because Plaintiff has not adequately pled any
17    Fourth Amendment violations and Individual Defendants did not violate any clearly
18    established right. (ECF No. 23-1 at 15-18.) As discussed in section IV.B., supra, Plaintiff’s
19    failure to plead facts showing that any of the Individual Defendants personally
20    participated in the alleged violation renders the SAC inadequate against all Defendants.
21    Nevertheless, the Court considers whether Plaintiff’s allegations are sufficient to state a
22    claim against any hypothetical defendant.
23          “Qualified immunity balances two important interests—the need to hold public
24    officials accountable when they exercise power irresponsibly and the need to shield
25    officials from harassment, distraction, and liability when they perform their duties
26    reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine therefore
27    protects state actors from liability in a § 1983 lawsuit, “as long as their actions could
28    reasonably have been thought consistent with the rights they are alleged to have
                                                   12
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.184 Page 13 of 27

1     violated.” Anderson v. Creighton, 483 U.S. 635, 638 (1987). The inquiry is an objective
2     one—focused on “clearly established statutory or constitutional rights of which a
3     reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
4     When applicable, qualified immunity completely insulates state actors from § 1983
5     litigation. Anderson, 483 U.S. at 646. To achieve qualified immunity’s primary purpose
6     of resolving meritless “insubstantial claims” brought against state actors prior to
7     discovery, immunity questions should be resolved as early as possible in litigation.
8     Pearson, 555 U.S. at 231-32 (quoting Anderson, 483 U.S. at 640, n.2).
9            When evaluating a case wherein the defendant asserts the defense of qualified
10    immunity, courts examine (1) whether the state actor’s alleged misconduct violated a
11    constitutional right and (2) whether the right was clearly established at the time of the
12    alleged misconduct. Id. at 232. The defense of qualified immunity fails only if the court
13    finds both that a constitutional right has been violated and that the right was clearly
14    established at the time. Id. While the “Constitution’s ‘elaboration from case to case’”
15    favors considering whether there was a constitutional violation before determining
16    whether the same was clearly established, (id. (quoting Saucier v. Katz, 533 U.S. 194,
17    201 (2001)), courts have discretion to consider these elements in any order they choose,
18    (id. at 236).
19           1.       Plaintiff’s Fourth Amendment claims
20           Plaintiff’s complaint asserts Fourth Amendment violations based on two different
21    factual bases: (1) “by failing to secure the premises [(Plaintiff’s house)] after taking
22    control, [Individual] Defendants unreasonably seized them and everything within them,”
23    and (2) “[b]y taking possession, impounding, and dispensing with the car, [Individual]
24    Defendants unreasonably seized it.” (ECF No. 6 at 6.) Individual Defendants dispute
25    both theories, noting the facts alleged into the SAC pertaining to the failure to secure
26    Plaintiff’s home do not qualify as a seizure under the Fourth Amendment and Plaintiff
27    has not pled the “absence of all legitimate reasons to seize and impound [Plaintiff’s]
28    car.” (Id. at 16 (emphasis in original), 17-18.)
                                                    13
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.185 Page 14 of 27

1           The Fourth Amendment, in part, protects “the right of people to be secure in their
2     persons, houses, papers, and effects, against unreasonable searches and seizures.”
3     United States v. Jones, 565 U.S. 400, 404 (2012). The Fourteenth Amendment applies
4     the protections of the Fourth Amendment to the states. Mapp v. Ohio, 367 U.S. 643,
5     654-55 (1961). The problem addressed by the Fourth Amendment is the “‘misuse of
6     power,’ . . . not the accidental effects of otherwise lawful government conduct.” Brower
7     v. Cty. of Inyo, 489 U.S. 593, 596 (1989) (quoting Byars v. United States, 273 U.S. 28, 33
8     (1927)). The constitutional protection of the Fourth Amendment applies solely to
9     searches and seizures inflicted by government actors. United States v. Jacobsen, 466
10    U.S. 109, 113 (1984).
11          “A ‘seizure’ of property occurs when there is some meaningful interference with
12    an individual's possessory interests in that property.” Id.; see also Soldal v. Cook County,
13    Ill., 506 U.S. 56, 69 (1992) (holding that when law enforcement officers assisted a
14    landlord in dispossessing the plaintiff of his mobile home by “physically tearing [the
15    home] from its foundation and towing it to another lot,” those actions constituted a
16    seizure, stressing how the actions clearly interfered with the plaintiff’s possession of his
17    home). Once property has been seized, the question becomes whether the defendants
18    “acted reasonably under the Fourth Amendment.” Lavan v. City of Los Angeles, 693
19    F.3d 1022, 1030 (9th Cir. 2012).
20                 a. Failure to secure the house
21          The Court first turns to Plaintiff’s claim that Individual Defendants’ failure to
22    secure his house was an unreasonable seizure of his home and everything therein that
23    violated the Fourth Amendment. (See ECF No. 6 at 6.) Defendants argue that the
24    alleged actions do not describe a seizure for Fourth Amendment purposes, as failing to
25    lock Plaintiff’s home did not interfere “with his possessory interest in his house.” (ECF
26    No. 23-1 at 16.)
27          The specific facts relevant to the Individual Defendants’ actions vis a vis Plaintiff’s
28    house are that (1) Plaintiff opened his door and let the Individual Defendants in, (2)
                                                   14
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.186 Page 15 of 27

1     Individual Defendants took Plaintiff’s keys, (3) Plaintiff asked Individual Defendants to
2     lock the door to his house as they were arresting him, (4) Defendants failed to secure
3     Plaintiff’s house, and (5) when Plaintiff’s girlfriend asked at least one Individual for the
4     key to lock up, that person or people refused. (See ECF No 6 at 3-4.) Plaintiff’s other
5     allegations, causally connecting Individual Defendants’ actions to third party looting, (id.
6     at 4 (alleging “because of Defendants’ failure to secure Plaintiff’s residence, Plaintiff’s
7     home was looted and squatted in”)), or asserting the legal significance of various
8     actions, (id. at 5 (“Defendants took control of Plaintiff’s residence by removing him from
9     the premises and taking his keys.”) and 6 (“By failing to secure the premises after taking
10    control, Defendants unreasonably seized them and everything within them.”), are not
11    factual allegations, but legal conclusions based on the facts presented, which the Court
12    is not required to assume are true. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a court
13    must accept as true all of the allegations contained in a complaint is inapplicable to legal
14    conclusions.”).
15          Though Plaintiff does not address Defendant’s position that these pleaded facts
16    fail to describe a Fourth Amendment seizure, he cited in the SAC to Soldal, for the
17    proposition that the Fourth Amendment protects “property being seized ‘to collect
18    evidence, verify compliance with a housing regulation, effect an eviction by the police,
19    or on whim, for no reason at all.’” (ECF No. 6 at 5.) The Court in Soldal considered
20    whether a police officer’s facilitation of the disconnection and relocation of the
21    plaintiff’s mobile home was a seizure for Fourth Amendment purposes. Soldal, 506 U.S.
22    at 61-62. The Court rejected the appellate court’s determination that while technically a
23    seizure, the seizure had not implicated the Fourth Amendment, “because the officers
24    had not entered Soldal’s house, rummaged through his possessions, or . . . interfered
25    with his liberty in the course of the eviction.” Id. at 62-63. The Court explained that
26    “the Amendment [unmistakably] protects property as well as privacy,” despite the
27    appellate court’s belief that privacy and liberty were the amendment’s primary
28    concerns. Id. at 62. While Soldal established that the unreasonable seizure of one’s
                                                    15
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.187 Page 16 of 27

1     home and property can be a Fourth Amendment violation without violating a privacy
2     interest, Soldal added little to the law regarding when a seizure occurs—minimal
3     discussion was required for the Court to determine that disconnecting a mobile home
4     from its foundation and towing it away met the Jacobsen standard by interfering with
5     Soldal’s possession of his home. See id. at 61-62 (citing Jacobsen, 466 U.S. at 113).
6           Though it addressed the seizure of a person rather than property, the Court finds
7     the case of Brower v. County of Inyo, 489 U.S. 593 (1989), instructive on what
8     constitutes a seizure. In Brower, the Court considered whether police officers’ use of a
9     barricade to stop a fleeing driver constituted a seizure, where the law stated that a
10    person is seized “[w]henever an officer restrains the freedom of a person to walk away.”
11    Id. at 594-95 (quoting Tennessee v. Garner, 471 U.S. 1, 7 (1985)). Justice Scalia, writing
12    for the majority, rejected the lower court’s finding that there had been no seizure
13    because the fleeing driver’s voluntary failure to stop, rather than the road block, had
14    terminated his movement. Id. at 595. Justice Scalia explained that “[v]iolation of the
15    Fourth Amendment requires an intentional acquisition of physical control” and that “the
16    taking itself must be willful.” Id. at 596 (emphasis added). The Court determined the
17    creation of the roadblock was a seizure because it is “enough for a seizure that a person
18    be stopped by the very instrumentality set in motion or put in place in order to achieve
19    that result.” Id. at 599 (emphasis added). The Court distinguished the scenario of the
20    roadblock from a hypothetical scenario in which a fleeing driver simply loses control of
21    the vehicle and crashes, because unlike the roadblock, the officer’s attempt to stop the
22    driver by pursuing him with flashing lights does not stop the hypothetical fleeing driver,
23    his unintended loss of control does. Id. at 597.
24          Plaintiff’s alleged facts do not demonstrate that Individual Defendants took
25    possession of his Plaintiff’s home and its contents or dispossessed him of it. (See ECF
26    No. 6.) Instead he alleges that Individual Defendants “failed to secure his home,” or left
27    it unlocked, and presumably other unidentified third parties, not the defendants,
28    damaged his home and dispossessed him of his property. As alleged, at the point that
                                                  16
                                                                                  19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.188 Page 17 of 27

1     Individual Defendants left Plaintiff’s home unsecure, nothing but Plaintiff’s arrest (the
2     lawfulness of which Plaintiff does not challenge here) prevented Plaintiff from returning
3     to his home. Further, Plaintiff could have sent his girlfriend or another agent to
4     safeguard his home. The stated facts simply do not describe officers’ substantial
5     interference with Plaintiff’s possession of his home or other property therein by any
6     willful action intended for that purpose as Brower requires.
7           Accordingly, this Court concludes that Plaintiff has failed to allege facts showing
8     that any officers violated Plaintiff’s Fourth Amendment rights by failing to secure his
9     home and the property therein, and therefore the Court need not ascertain whether
10    their actions were reasonable. See Calvin v. Whatcom Cty., No. C07-273RSL, 2010 WL
11    724679, at *3 (W.D. Wash. Feb. 26, 2010) (“[T]he Court cannot discern how a violation
12    of [the right to be free from unreasonable seizure] is plausibly supported by plaintiff's
13    allegations that defendants failed to adequately lock plaintiff's residence and that third
14    parties later burglarized and/or vandalized his residence.”). In reaching this conclusion,
15    the Court notes a distinction drawn by previous courts in § 1983 actions, that the issue
16    of whether specific conduct violates the constitution is distinct from whether it is
17    otherwise wrong or may justify tort liability. See, e.g., Baker v. McCollan, 443 U.S. 137,
18    142 (1979) (“Respondent's claim is that his detention in the Potter County jail was
19    wrongful. Under a tort-law analysis it may well have been. The question here, however,
20    is whether his detention was unconstitutional.”); Jessop v. City of Fresno, 936 F.3d 937,
21    942 (9th Cir. 2019) (“We recognize that the allegation of any theft by police officers—
22    most certainly the theft of over $225,000—is deeply disturbing. Whether that conduct
23    violates the Fourth Amendment’s prohibition on unreasonable searches and seizures,
24    however, would not ‘be “clear to a reasonable officer.”’”).
25          In support of his argument that Individual Defendants are liable for the
26    subsequent actions of third parties, Plaintiff cites to several cases for the principle that
27    “[t]he obligation to safeguard property is well-established.” (ECF No. 24 at 24.)
28    However, Plaintiff’s cited cases have no bearing on the facts before the Court. Each of
                                                    17
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.189 Page 18 of 27

1     those cases addresses the defendant officers’ direct destruction of the plaintiffs’
2     property while executing a search warrant. See San Jose Charter of Hells Angels
3     Motorcycle Club v. City of San Jose, 402 F.3d 962, 971-75 (9th Cir. 2005) (considering
4     whether officer’s order to seize every item with indicia of Hells Angels affiliation, which
5     required the seizure and destruction of “truckloads” of property was unreasonable
6     when the search warrant authorized the seizure of any such indicia); Mena v. City of
7     Simi Valley, 226 F.3d 1031, 1041 (9th Cir. 2000) (considering whether officers “callously
8     and needlessly ransacking [plaintiffs’] home and destroying property” during execution
9     of search warrant violated the Fourth Amendment); Bergquist v. County of Cochise, 806
10    F.2d 1364, 1369 (9th Cir. 2000) (remanding to lower court to consider whether officer’s
11    destruction of plaintiffs’ property was reasonably necessary to the execution of a search
12    warrant, as required to be reasonable under the Fourth Amendment). Since Plaintiff
13    does not allege that Individual Defendants personally destroyed or seized his property,
14    these cases are inapplicable.
15          Similarly, Plaintiff cites to several cases in his Opposition regarding the state-
16    created danger doctrine. (ECF No. 24 at 9.) Defendants accurately point out that
17    Plaintiff’s cited cases are again inapplicable to the facts and claims now before the
18    Court. (ECF No. 25 at 9.) The application in those cases of the principle that an officer
19    may violate an individual’s “interest in personal security under the fourteenth
20    amendment” by acting with deliberate indifference regarding the plaintiff’s physical
21    safety, has no bearing on the Fourth Amendment claims Plaintiff raises here. See Wood
22    v. Ostrander, 879 F.2d 583, 588 (9th Cir. 1989) (holding that where facts showed an
23    officer arrested the driver, impounded his car, and left the female passenger by the side
24    of the road in a high crime area, plaintiff had shown disregard to the passenger’s safety
25    amounting to deliberate indifference); L.W. v. Grubbs, 974 F.2d 119, 121 (9th Cir. 1992)
26    (explaining that the “danger-creation” exception applies to the general rule that
27    “members of the public have no right [under the Fourteenth Amendment] to sue state
28    employees who fail to protect them against harm inflicted by third parties,” and
                                                   18
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.190 Page 19 of 27

1     requires “affirmative conduct on the part of the state placing the plaintiff in danger”);
2     Penilla v. City of Huntington Park, 115 F.3d 707, 709-710 (9th Cir. 1997) (discussing the
3     state-created doctrine in the context of claim that officers violated the Fourteenth
4     Amendment by depriving the decedent of his life without due process of law when after
5     determining he was in medical distress, officers cancelled the ambulance that had be
6     dispatched to assist him, and locked decedent in his home, alone and out-of-view);
7     Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061-62 (9th Cir. 2006) (analyzing the
8     plaintiff’s claim that the defendant “violated her Fourteenth Amendment right to
9     substantive due process by placing her in a known danger with deliberate indifference
10    to her personal, physical safety”); Johnson v. City of Seattle, 474 F.3d 634, 641 (9th Cir.
11    2007) (finding the “the [plaintiffs] have failed to offer evidence that the [d]efendants
12    engaged in affirmative conduct that enhanced the dangers the [plaintiffs] exposed
13    themselves to” and so they had not stated a due process violation); Henry A. v. Willden,
14    678 F.3d 991, 1002 (9th Cir. 2012) (applying rule that “[t]he State can also be held liable
15    under the Fourteenth Amendment's Due Process clause for failing to protect an
16    individual from harm by third parties ‘where the state action “affirmatively place[s] the
17    plaintiff in a position of danger,” that is, where state action creates or exposes an
18    individual to a danger which he or she would not have otherwise faced’”) (internal
19    citations omitted). Plaintiff has offered no authority that this rule extends to property
20    rather than personal safety, or applies at all outside of the Fourteenth Amendment
21    context. Because Plaintiff’s § 1983 cause of action against Individual Defendants relies
22    on the Fourth Amendment’s protection of property and not the Fourteenth
23    Amendment’s protection of personal safety, these cases have no applicability to this
24    cause of action.
25                 b.    Impound of Plaintiff’s car
26          Plaintiff alleges that “[b]y taking[] possession, impounding, and dispensing with
27    [his] car, Defendants unreasonably seized it.” (ECF No. 6 at 6.) He further alleges that
28    the seizure if his car is unrelated to any criminal prosecution or warrant. (Id.)
                                                   19
                                                                                   19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.191 Page 20 of 27

1     Defendants argue that these allegations fail to state a Fourth Amendment claim,
2     because Plaintiff did not allege facts that establish “the absence of all legitimate reasons
3     to seize and impound his car,” as would be necessary to permit “more than the mere
4     possibility of misconduct.” (ECF No. 23-1 at 16 (quoting Twombly, 550 U.S. at 555), ECF
5     No. 25 at 7-8 (same).) Plaintiff concedes that “seizing a car and not charging a person
6     with a crime does not, alone violate the Fourth Amendment,” and that such facts do not
7     state a cause of action. (ECF No. 24 at 14.) Plaintiff instead argues that Defendants
8     violated the Fourth Amendment when they “dispense[d] with the car so Plaintiff cannot
9     retrieve it or the property in it.”7 (Id.) Defendants counter that Plaintiff has not pled
10    facts sufficient to show that the alleged disposal was unreasonable because he has not
11    pled that it was unjustified. (ECF No. 25 at 7.)
12           While the continued impound or deprivation of lawfully seized property may
13    violate the Fourth Amendment if unjustified, Plaintiff has not pled facts alleging that the
14    disposal of his vehicle was not legally justified such that it violated the Fourth
15    Amendment. See Brewster v. Beck, 859 F.3d 1194, 1197 (9th Cir. 2017) (finding the
16    impound of a vehicle is a seizure, which is only reasonable so long as “the government’s
17    justification holds force”). Plaintiff simply states the legal conclusion that the
18    “Defendants unreasonably seized [his car]” without stating the facts that are alleged to
19    have made the treatment of the car unreasonable. (See ECF No. 6 at 6.) While Plaintiff
20    alleges that “Defendants’ seizures of Plaintiff’s home and personal property are
21    unrelated to any criminal prosecution or warrant. . . .[and] concern the Defendants’
22    failure to secure Plaintiff’s property in the course of an arrest,” this statement does not
23    appear to pertain to Plaintiff’s car, which Plaintiff alleges was impounded rather than
24
25
26
      7Plaintiff states in his argument in opposition that a court ordered the car to be released back,
27    however his SAC does not mention this. (See ECF No. 24 at 14.) The Court does not consider this fact
      for purposes of the instant motion to dismiss, since new allegations raised in opposition to the motion
28    to dismiss are not considered pleadings. Khoja, 899 F.3d at 1014.
                                                         20
                                                                                            19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.192 Page 21 of 27

1     left unsecured. (See id.) Based on the foregoing, the Court finds that Plaintiff has not
2     stated a Fourth Amendment claim pertaining to the seizure of his car.
3             2.    While there is no clearly established law that law enforcement’s failure to
4                   secure a person’s property after arrest violates the Fourth Amendment,
5                   the law is clear that unjustified deprivation of a lawfully seized property
6                   violates the Fourth Amendment.
7             Because Plaintiff has failed to adequately plead that Individual Defendants
8     violated his rights under the Fourth Amendment, the Court’s recommendation to grant
9     Defendants’ motion to dismiss does not require this Court to determine whether
10    Individual Defendants would be entitled to qualified immunity from a properly pled
11    cause of action. However, such a determination is relevant to Defendant’s position that
12    the Court should dismiss Plaintiff’s federal claims without leave to amend. (See ECF No.
13    23-1 at 22 (asking the Court to dismiss without leave to amend); ECF No. 25 at 13
14    (same)); see also Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (“[W]e have repeatedly
15    held that ‘a district court should grant leave to amend even if no request to amend the
16    pleading was made, unless it determines that the pleading could not possibly be cured
17    by the allegation of other facts.’”). The Court will therefore discuss whether the law
18    regarding Individual Defendant’s alleged Fourth Amendment violations is clearly
19    established such that qualified immunity would not bar Plaintiff’s claims, if properly
20    pled.
21            For a state actor to be held liable for a constitutional violation under § 1983,
22    clearly established law must have provided the defendant with fair warning that the
23    conduct in question was unconstitutional. Jessop, 936 F.3d at 940 (citing Tolan v.
24    Cotton, 572 U.S. 650, 656 (2014)). There need not be a case directly on point, “but
25    existing precedent must have placed the . . . constitutional question beyond debate.”
26    Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The key question is whether the “contours
27    of the right [are] sufficiently clear that a reasonable official would understand that what
28    he is doing violates that right.” Anderson, 483 U.S. at 640.
                                                    21
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.193 Page 22 of 27

1           As discussed above, the Court finds no support for Plaintiff’s claim that any
2     officer’s failure to secure Plaintiff’s home would be an unreasonable seizure that
3     violated the Fourth Amendment. Therefore, Individual Defendants would not have
4     been on notice that such conduct would violate the Fourth Amendment, and the claim
5     would be barred by qualified immunity. This Court finds that the alleged facts regarding
6     officers’ failure to secure Plaintiff’s home do not describe a Fourth Amendment
7     violation, and certainly not a violation of clearly established law, which further supports
8     dismissal of Plaintiff’s first cause of action. On this basis, the Court also RECOMMENDS
9     Plaintiff not be permitted leave to amend a § 1983 claim regarding officers’ failure to
10    secure his home.
11          However, Ninth Circuit case law from 2017 held, in the context of an extended
12    vehicle impound, that “[a] seizure is justified under the Fourth Amendment only to the
13    extent that the government’s justification holds force. Thereafter, the government
14    must cease the seizure or secure a new justification.” Brewster, 859 F.3d at 1197; see
15    also Jessop, 936 F.3d at 941 (“Although the City Officers seized Appellants’ money and
16    coins pursuant to a lawful warrant, their continued retention—and alleged theft—of the
17    property might have been a Fourth Amendment seizure because ‘[t]he Fourth
18    Amendment doesn’t become irrelevant once an initial seizure has run its course.’”)
19    (quoting Brewster, 859 F.3d at 1197). It is therefore possible that, should Plaintiff
20    sufficiently plead a § 1983 cause of action based on a state actor’s continued unjustified
21    seizure or disposal of Plaintiff’s car, the claim could survive qualified immunity. This
22    further supports dismissal of Plaintiff’s first cause of action, but this Court
23    RECOMMENDS that Plaintiff be permitted leave to amend his § 1983 claim based on the
24    extended impound and disposal of his vehicle.
25    D.    Plaintiff’s Monell Claim
26          The parties disagree about whether Plaintiff’s allegations support a § 1983 claim
27    against the City of National City under Monell v. Dep’t of Soc. Servs., 436 U.S. 658
28    (1978). Plaintiff alleges Monell liability is proper because National City maintained
                                                    22
                                                                                        19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.194 Page 23 of 27

1     secret “policies or customs of permitting the [alleged] wrongs” and Individual
2     Defendants’ alleged constitutional violations “were proximately cause by National City’s
3     deliberate indifference to the maintenance, training, and control of NCPD, and the
4     injuries and constitutional violations set forth herein were proximately caused by the
5     customs, practices, policies, and decisions of the Defendant National City, including
6     inadequately training and supervising Deputies regarding the reasonable and proper
7     securing of premises and proper investigation of persons when responding to
8     individuals.” (ECF No. 6 at 10-11.) Plaintiff further alleges, on information and belief,
9     that “the details of this incident has been revealed to the authorized policymakers
10    within National City, and that such policymakers directly know that the seizure of
11    Plaintiff’s property was not justified,” and yet the policymakers have deliberately chosen
12    to approve and endorse Individual Defendants’ actions. (Id. at 10.) Defendants argue
13    the Monell claim fails because Plaintiff’s SAC fails to allege a constitutional violation
14    against National City and generally lack facts sufficient to support a Monell claim, and
15    instead relies on an unsupported recitation of the elements of a Monell claim. (ECF No.
16    23-1 at 19-20; ECF No. 25 at 10.)
17          A municipal entity may be named as a defendant in a § 1983 lawsuit if the
18    municipality cause the plaintiff’s injury. Monell, 436 U.S. at 690-91. However, such an
19    entity may not be held liable for an individual employee or agent’s action on a theory of
20    respondeat superior or vicarious liability. Id. at 691-93. “A § 1983 plaintiff can establish
21    municipal liability in three ways: (1) the municipal employee committed the
22    constitutional violation pursuant to an official policy; (2) the employee acted pursuant
23    to a longstanding practice or custom; and (3) the employee functioned as a final
24    policymaker.” Barone v. City of Springfield, Oregon, 902 F.3d 1091, 1107 (9th Cir. 2018)
25    (citing Lytle v. Carl, 382 F.3d 978, 982 (9th Cir. 2004)). To state a Monell claim against
26    National City, Plaintiff must allege facts demonstrating that (1) he was deprived of a
27    constitutional right, (2) the municipality had a policy, (3) the policy evinces deliberate
28    indifference to Plaintiff’s constitutional right; and (4) the municipal policy was the
                                                    23
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.195 Page 24 of 27

1     moving “moving force behind the constitutional violation.” Dougherty v. City of Covina,
2     654 F.3d 892, 900 (9th Cir. 2011) (quoting Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill,
3     130 F.3d 432, 438 (9th Cir.1997)). After Iqbal, to survive a motion to dismiss for failure
4     to state a claim, a plaintiff alleging a Monell violation must “(1) identify the challenged
5     policy/custom; (2) explain how the policy/custom is deficient; (3) explain how the
6     policy/custom caused the plaintiff harm; and (4) reflect how the policy custom
7     amounted to deliberate indifference, i.e. show how the deficiency involved was obvious
8     and the constitutional injury was likely to occur.” Koistra v. Cty. of San Diego, CASE NO.
9     16cv2539-GPC(AGS), 2017 WL 4700073, at *7 (S.D. Cal. Oct. 19, 2017) (quoting Young v.
10    City of Visalia, 687 F.Supp.2d 1155, 1163 (E.D. Cal. 2010)).
11           Monell claims, governed by Rule 8, require a plaintiff to plead more than
12    “[t]hreadbare recitals of the elements of a cause of action, supported by mere
13    conclusory statements.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
14    “While legal conclusions can provide the framework for a complaint, they must be
15    supported by factual allegations.” Id. at 679. A cognizable Monell claim must contain
16    factual allegations to support causation between the municipal program and the
17    plaintiff’s injury. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (“the fact
18    that the departmental regulations might have authorized” an unconstitutional policy
19    was irrelevant to the plaintiff’s § 1983 claim where Plaintiff’s constitutional rights were
20    not, in fact, violated).
21           1.     Plaintiff’s Monell claim fails because Plaintiff has not pled a constitutional
22                  violation.
23           Because this Court has found that Plaintiff has not pled a constitutional violation,
24    this Court also RECOMMENDS Defendants’ motion to dismiss the Fourth Cause of
25    Action alleging municipal liability against National City be GRANTED. Atayde v. Napa
26    State Hospital, No. 1:16-cv-00398-DAD-SAB, 2016 WL 4943959, at *5 (E.D. Cal. Sept. 15,
27    2016) (citing Hansen v. Black, 855F.2d 642, 646 (9th Cir. 1989)). By reasoning of the
28    Supreme Court in Heller v. City of Los Angeles, “[i]f a person has suffered no
                                                    24
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.196 Page 25 of 27

1     constitutional injury at the hands of the individual police officer, the fact that the
2     departmental regulations might have authorized [unconstitutional actions] is quite
3     beside the point.” 475 U.S. 796, 799 (1986) (emphasis in original).
4           2.     Plaintiff has not alleged sufficient facts to support his Monell claim.
5           While Plaintiff’s failure to demonstrate the first element of a Monell claim, as
6     discussed above, alone justifies dismissal, the Court will briefly discuss the sufficiency of
7     Plaintiff’s allegations as to other elements of his municipal liability claim to inform any
8     potential third amended complaint.
9           Plaintiff’s allegations in the instant case essentially recite the elements for a
10    municipal violation based on theories of policy and custom, failure to train, and
11    ratification of conduct by a decision maker. (See ECF No. 6 at 8-12; ECF No. 24 at 15
12    (arguing that Plaintiff has adequately pled that National City has a policy or custom by
13    stating that “National City ‘knew their[sic] officers were engaging in unlawful seizures of
14    arrestees’ homes and property’ and has ‘policies or customs of permitting the wrongs
15    set forth above, by deliberate indifference to widespread police abuses, failing and
16    refusing to fairly and impartially investigate, discipline or prosecute peace officers who
17    commit acts of unlawful seizure, each ratified and approved by National City through
18    NCPD.’”).) Plaintiff’s SAC does not satisfy the post-Iqbal pleading requirements. Each of
19    the allegations Plaintiff makes are conclusory and not accompanied by facts which might
20    permit the Court to infer that National City caused any constitutional violation that
21    might entitle Plaintiff to relief. See, e.g., Koistra, 2017 WL 4700073, at *8 (finding
22    plaintiff’s Monell claim was “merely present[ed] a recitation of elements of Monell
23    causes of action based on policy, practice or custom, and failure to train and supervise
24    and [did] not provide any supporting facts,” where pleadings in complaint were very
25    similar to those in this case).
26    E.    Fifth Cause of Action
27          The Court has not yet addressed Plaintiff’s fifth cause of action, based on state
28    law. (See ECF No. 6 at 12.) Because this Court finds that Plaintiff has failed to state a
                                                    25
                                                                                    19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.197 Page 26 of 27

1     federal cause of action and recommends that the District Court dismiss Plaintiff’s first
2     through fourth causes of action, the Court also RECOMMENDS the District Court
3     exercise its discretion to DISMISS Plaintiff’s fifth cause of action without prejudice. 28
4     U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental
5     jurisdiction over a claim under subsection (a) if . . . the district court has dismissed all
6     claims over which it has original jurisdiction.”); United Mine Workers of Am. V. Gibbs,
7     383 U.S. 715, 726 (1966) (“Certainly, if the federal claims are dismissed before trial, . . .
8     the state claims should be dismissed as well.”).
9                               V. SUMMARY OF RECOMMENDATIONS
10          To summarize the above recommendations, the Court recommends that the
11    District Judge grant Defendants’ Motion to Dismiss. In reaching this recommendation,
12    the Court specifically recommends that:
13          (1)    Plaintiff’s first cause of action pursuant to § 1983 violations based on
14    violations of the Fourth Amendment be dismissed for failure to state a claim, and that
15    the dismissal of this cause of action be with leave to amend only in a manner consistent
16    with this Report and Recommendation;
17          (2)    Plaintiff’s second and third causes of action based on state law be
18    dismissed for failure to state a claim with leave to amend;
19          (3)    Plaintiff’s fourth cause of action for Monell liability be dismissed for failure
20    to state a claim with leave to amend only in a manner consistent with this this Report
21    and Recommendation; and
22          (4)    Plaintiff’s fifth cause of action based on state law be dismissed pursuant to
23    the Court’s discretion not to exercise supplemental jurisdiction.
24                            VI. CONCLUSION AND RECOMMENDATION
25          For the foregoing reasons, it is RECOMMENDED that the District Court issue an
26    Order: (1) approving and adopting this Report and Recommendation; and (2) GRANTING
27    Defendants’ Motion to Dismiss Plaintiff’s SAC as summarized above.
28
                                                     26
                                                                                      19cv1360-LAB (MSB)
     Case 3:19-cv-01360-LAB-MSB Document 27 Filed 08/03/20 PageID.198 Page 27 of 27

1           IT IS ORDERED that no later than August 14, 2020, any party to this action may
2     file written objections with the Court and serve a copy on all parties. The document
3     should be captioned “Objections to Report and Recommendation.”
4           IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
5     Court and served on all parties no later than August 28, 2020. The parties are advised
6     that failure to file objections within the specified time may waive the right to raise those
7     objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
8     Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
9           IT IS SO ORDERED.
10    Dated: July 31, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   27
                                                                                  19cv1360-LAB (MSB)
